Citation Nr: 0031877	
Decision Date: 12/06/00    Archive Date: 12/12/00

DOCKET NO.  99-13 807A	)	DATE
	)
	)


THE ISSUE

Whether there was clear and unmistakable error in the March 
1957 Board of Veterans' Appeals decision denying service 
connection for an anxiety reaction. 


REPRESENTATION

Moving Party Represented by:  Veterans of Foreign Wars of the 
United States


APPEARANCE AT ORAL ARGUMENT

The veteran, and Dr. David Gottlieb


ATTORNEY FOR THE BOARD

Neil Reiter, Counsel




INTRODUCTION

The veteran served on active duty from August 1946 to January 
1948 and from April 1951 to November 1952.  The veteran's DD-
214 for his second period of service shows that he served in 
the artillery in Korea and that he received a Purple Heart.  

In April 1955, a claim for service connection for headaches 
and gastrointestinal complaints was received from the 
veteran.  In October 1955, a psychiatric examination resulted 
in the diagnosis of anxiety reaction, with the examiner 
noting that the veteran had neurotic traits with tension 
headaches and an irritated stomach.  

In a rating in November 1955, the regional office (RO) denied 
service connection for an anxiety reaction, and the veteran 
appealed.  

In a decision in March 1957, the Board denied service 
connection for an anxiety reaction.  

In February 1997, the veteran reopened his claim for service 
connection for an acquired psychiatric disorder, stating that 
he had an acquired psychiatric disorder which was the result 
of his service and combat experiences.  Subsequently, a VA 
examination and other evidence established that the veteran 
has PTSD, which is related to the veteran's second period of 
service and his combat experiences.  Thereafter, the regional 
office granted service connection for PTSD, effective from 
February 25, 1997, the date of reopened claim.  The 
disability was ultimately evaluated as 30 percent disabling 
from that date. 

In 1998, the veteran requested an earlier effective date for 
the grant of service connection for PTSD.  When this claim 
was denied by the RO, the veteran appealed.  In a separate 
decision, the Board has denied an effective date earlier than 
February 25, 1997, for the grant of service connection PTSD.  

In 1998, the veteran also indicated that he believed that 
there was clear and unmistakable error in the March 1957 
Board decision denying service connection for an anxiety 
reaction.  The Board then docketed this claim for 
consideration.  

The veteran and a physician testified at a hearing before the 
Board sitting at Los Angeles, California, in July 1999.  


FINDINGS OF FACT

1.  In March 1957, the Board denied entitlement to service 
connection for an anxiety reaction.  

2.  There was a reasonable and tenable evidentiary basis for 
the March 1957 Board decision denying service connection for 
an anxiety reaction.  


CONCLUSION OF LAW

There was no clear and unmistakable error in the March 1957 
Board decision denying service connection for an anxiety 
neurosis.  38 U.S.C.A. §§ 5109A, 7111 (West 1991); 38 C.F.R. 
§§ 20.1400-1411 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On appeal, the veteran maintains that the service medical 
records show that he complained of stomach problems, 
headaches, and combat exhaustion during his second period of 
service.  He contends that there was medical evidence that he 
continued to complain of headaches and stomach distress 
shortly after discharge from service, and that a VA 
examination in 1955 showed a diagnosis of anxiety reaction 
with tension headaches and irritated stomach.  He contends, 
in essence, that such evidence clearly and unmistakably 
establishes that an anxiety reaction was incurred in or 
aggravated in service.  He maintains that there was clear and 
unmistakable error when the Board denied service connection 
for an anxiety reaction in its March 1957 decision.  

I.  Background

The service medical records for the veteran's first period of 
service are negative for any complaints, findings, or 
diagnoses indicative of an acquired psychiatric disorder, 
chronic headaches, or a chronic gastrointestinal problem.  

In September 1951, the veteran complained of an upset stomach 
for the past month.  A crossed out notation indicates that 
the veteran desired Phenobarbital for headaches.  A stool 
examination was negative for parasites and ova.  In November 
1951, the veteran was observed for possible combat 
exhaustion, and returned to duty the next day.  In April 
1952, he was treated for angioneurotic edema of both hands.  
In May 1952, he was treated for a shell fragment wound of the 
left arm and returned to duty the same day.  On an 
examination for separation from service, clinical evaluation, 
including psychiatric, was reported normal.  

A claim for service connection for headaches and stomach 
complaints was received from the veteran in April 1955.  He 
dated the onset of the headaches and stomach complaints to 
the summer of 1951.  

Benjamin A. Gingold, M.D. reported in August 1955 that the 
veteran had been treated for stomach complaints and headaches 
during and after his Army training.  Dates of treatment were 
March, April and December 1953, and March 1954.  

On a VA examination in October 1955, the veteran complained 
of headaches and abdominal difficulties.  On a special 
psychiatric examination, his records were reviewed.  The 
veteran reported that he attended the University of Minnesota 
after discharge from service, obtaining a degree.  He then 
accepted a job in July 1955, and had lost no time from work.  
His complaints on the examination included headaches and 
stomach problems.  He noted that he had seen a physician in 
1953 and 1954 for these complaints.  

On mental status examination, the examiner indicated that the 
veteran appeared to be a high-strung, tense individual who 
was very ambitious.  He revealed no emotional instability, 
and he commented that he lived a normal social life.  The 
diagnosis was anxiety reaction, chronic, mild.  The examiner 
expressed the opinion that the veteran had some neurotic 
traits, including suffering from tension headaches and an 
irritated stomach.  A special gastrointestinal examination 
resulted in the diagnosis of no organic gastrointestinal 
disease found.  

After the RO denied his claim, the veteran, on appeal, stated 
that he had suffered from repeated and frequent severe 
headaches and stomach upsets since the summer of 1951.  He 
stated that, previous to the summer of 1951, such headaches 
were infrequent and not as severe.  

In March 1957, the Board concluded that an anxiety reaction 
was not incurred in or aggravated by service.  The Board 
indicated that the service medical records did not disclose 
the presence of a neuropsychiatric disorder during the 
veteran's service or at discharge from service.  The Board 
noted that the veteran had indicated on his appeal that he 
believed his headaches had intensified during his service.  
The Board determined that the veteran's headaches were not 
aggravated during service.  

In February 1997, the veteran reopened his claim for service 
connection for an acquired psychiatric disorder.  
Subsequently, evidence was introduced that established that 
he was entitled to a grant of service connection for PTSD.  
The grant of service connection was effective from 
February 25, 1997, date of reopened claim.  Thereafter, the 
veteran indicated that he desired an earlier effective date 
for the grant of service connection for PTSD, contending that 
the March 1957 Board decision was clearly and unmistakably 
erroneous.  

The veteran and a physician testified at a hearing before the 
Board sitting at Los Angeles, California in July 1999 
concerning the veteran's symptoms during and after service.

II. Analysis

A decision by the Board of Veterans' Appeals is subject to 
revision on the grounds of clear and unmistakable error.  
38 U.S.C.A. § 7111.  

Clear and unmistakable error is a very specific and a very 
rare kind of error.  It is the kind of error, of fact or law, 
that when called to the attention of later reviewers compels 
the conclusion, to which reasonable minds could not differ, 
that the result would have been manifestly different but for 
the error.  Generally, the correct facts, as they were known 
at the time, were not before the Board, or the statutory and 
regulatory provisions extant at the time were incorrectly 
applied.  A review for clear and unmistakable error in a 
prior Board decision must be based on the record and the law 
that existed when the decision was made.  38 C.F.R. 
§ 20.1403. 

To warrant revision of a Board decision on the grounds of 
clear and unmistakable error, there must have been an error 
in the Board's adjudication of the appeal which, had it not 
been made, would have manifestly changed the outcome when it 
was made.  If it is not absolutely clear that that a 
different result would have ensued, the error complained of 
cannot be clear and unmistakable.  A disagreement as to how 
the facts were weighed or evaluated is not clear and 
unmistakable error.  38 C.F.R. § 20.1403.  The benefit of the 
doubt rule does not apply to the Board's decision as to 
whether there was clear and unmistakable error in a prior 
Board decision.  38 C.F.R. § 20.1411. 

In order for there to be a valid claim of clear and 
unmistakable error, the claimant must assert more than a 
disagreement as to how the facts were weighed or evaluated.  
Clear and unmistakable error are errors that are undebatable, 
so that it can be said that reasonable minds can only 
conclude that the original decision was fatally flawed at the 
time it was made.  Thus, if there was any tenable or 
reasonable basis for the determination, clear and 
unmistakable error was not present.  A determination that 
there was clear and unmistakable error must be based on the 
record and the law that existed at the time of the prior 
decision.  The benefit of the doubt rule does not apply in 
considering whether there was clear and unmistakable error in 
a prior Board decision.  See Russell v. Principi, 3 Vet. App. 
310, 313, 314 (1992); Damrel v. Brown, 6 Vet. App. 242, 245 
(1994), Yates v. West, 213 F.3d. 1372 (2000).  

In this case, the only question to be decided in this 
decision is whether there was clear and unmistakable error in 
the March 1957 Board decision.  In this regard, evidence 
received after the March 1957 Board decision is not pertinent 
to the present decision.  Also, the law and regulations that 
were applicable at the time of the previous decision must be 
applied.  Basically, these laws and regulations provided that 
compensation would be granted for a disability which was 
incurred in or aggravated by service.  

The evidence that the Board considered in the March 1957 
decision included service medical records, a statement from 
Dr. Gingold, a VA examination, and the veteran's own 
statements on appeal.  Basically, such evidence showed that 
the service medical records for the veteran's first period of 
service were negative for any complaints, findings, or 
diagnoses indicative of an acquired psychiatric disorder.  
The veteran was treated on one occasion, briefly, for 
complaints of an upset stomach, with a notation that he had 
headaches.  However, this was the only notation in service 
relating to gastrointestinal complaints or headaches.  The 
veteran was observed on one occasion in November 1951 for 
possible combat exhaustion, but returned to duty the next 
day.  He continued in service for approximately one year, 
without further complaints relating to headaches, 
gastrointestinal problems, combat exhaustion, or any other 
symptoms of an acquired psychiatric disorder.  On examination 
for separation from service in October 1952, clinical 
evaluation, including psychiatric evaluation, was normal.  

The veteran did provide a statement from Dr. Gingold 
indicating that he had been treated for complaints involving 
the gastrointestinal system and headaches beginning in March 
1953, but this physician did not relate such complaints to 
the veteran's service or combat experiences in service.  
Further, a VA examination in 1955 resulted in the diagnosis 
of anxiety reaction.  However, the examiner noted that the 
veteran was a tense individual, with manifestations of 
headaches and gastrointestinal complaints, but the examiner 
did not relate the anxiety reaction, tension headaches, or 
stomach complaints to the veteran's service or any combat 
activities in service.  In fact, the veteran mentioned on 
appeal that he had had headaches prior to service.  

The Board in March 1957, after reviewing this evidence, 
determined that an anxiety reaction had not been present or 
manifested in service, but was first manifested after 
service.  The Board also determined that since the veteran 
had had headaches prior to his second period of service and 
only complained of headaches on one occasion in service, that 
the headaches did not increase in severity during service.  

Based on the evidence then of record, the Board decision in 
March 1957 was reasonable.  There was a reasonable and 
tenable basis for the decision.  The Board could reasonably 
find that the veteran had some minor complaints in service 
that were acute and transitory in nature and that such 
isolated complaints did not represent a chronic disease 
process.  The Board could reasonably conclude that an anxiety 
reaction had not been present or manifested in service, but 
was first manifested after service.  

While some persons might reasonably disagree with this 
analysis and the decision in 1957, this is not the basis for 
determining whether there was clear and unmistakable error in 
such decision.  A disagreement as to how the facts were 
weighed or evaluated is not clear and unmistakable error.  38 
C.F.R. § 20.1403.  Rather, the claimant must demonstrate that 
there was some specific error of fact or law, based on the 
evidence and law at the time, compelling a different result.  

In this case, the claimant has not demonstrated that the 
correct facts, as they were known at the time, were not 
before the Board, or that the statutory and regulatory 
provisions extant at the time were incorrectly applied.  
Based on the evidence, known facts, and existing law, there 
is at least some tenable basis for the 1957 Board decision.  
The claimant has not demonstrated that there was error, of 
fact or law, compelling the conclusion, to which reasonable 
minds could not differ, that the result should have been 
manifestly different.  The claimant has not shown that there 
were errors of fact or law that are undebatable, so that it 
can be said that reasonable minds can only conclude that the 
original decision was fatally flawed at the time it was made.  
Since there is at least a tenable basis for the facts found 
and conclusions of law reached in the 1957 Board decision, 
there was no clear and unmistakable error in such decision.  
38 U.S.C.A. § 7111; 38 C.F.R. § 20.1403.




ORDER

The motion for revision of the March 1957 Board decision on 
the grounds of clear and unmistakable error is denied.



		
ROBERT D. PHILIPP
Veterans Law Judge
Board of Veterans' Appeals


 



